DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (2012/0062848) in view of Silverstein et al. (8,172,404).
Koyanagi et al. disclose a speckle elimination apparatus, comprising a laser (11) illumination source, a supporting transparent substrate and 1/4 wave plate group sequentially arranged on a laser beam optical path, wherein the 1/4 wave plate group comprises a first 1/4 wave plate (36) and a second 1/4 wave plate (37), wherein
the optical axis of the first 1/4 wave plate and the optical axis of the second 1/4 waveplate form an included angle of 75°-105°:; adjacent sides of the first 1/4 wave plate and the second 1/4 wave plate are closely arranged; the first 1/4 wave plate is arranged to allow a portion of an incident laser beam to pass through, the second 1/4 wave plate is arranged to allow the remainder of the incident laser beam to pass through, and the portion of the incident laser beam occupies 25%-/75% of the incident laser beam.  It is noted that the diaphragm is merely a supporting structure for the waveplates.
Re claim 2, the portion of the incident laser beam occupies 50% of the incident laser beam.
 Re claim 3, the included angle between the optical axis of the first 1/4 wave plate and the optical axis of the second 1/4 wave plate is 90°.
Re claim 4, the two waveplates are integrally formed adjacently.
Re claim 5, the wavelengths are rectangular.
Re claims 6-8, it would have been obvious to one skilled in the art that the light waveplates portions could have been formed of a number of different shapes to from a desired illumination pattern.  Such is an obvious choice of design chosen from a limited number of shapes.
Re claims 9-17, the device of Koyanagi has a laser (11) illumination applied to the structures of previously rejected claims 1-8.
Koyanagi does not specify the placement of the wave plates within a diaphragm(s) with non-transmissive portions.
Silverstein et al. (8,172,404) teaches an optical structure wherein optical elements are placed within an aperture window structure (45 or 62)
It would have been obvious to one skilled in the art at the time of the invention to modify the device of Koyanagi by the use of a partially opaque supporting structure, as taught by Silverstein, in order provide for partially blocking of light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd